Citation Nr: 0916598	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-34 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial, compensable rating for 
gastroesophageal reflux disease (GERD), prior to November 18, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1985 to 
November 2005.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 0 
percent (noncompensable) rating for GERD, ), effective 
December 1, 2005.  In June 2006, the Veteran filed a notice 
of disagreement (NOD) with the initial rating assigned for 
GERD.  A statement of the case (SOC) was issued in October 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2006.

In April 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

In May 2008, the Board remanded the claim for an initial, 
compensable rating for GERD to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  After completing the requested development, in 
a January 2009 rating decision, the AMC granted a 10 percent 
rating for GERD, effective November 18, 2008.  In January 
2009, the AMC issued a supplemental SOC (SSOC) denying 
further increase, and returned this matter to the Board for 
further appellate consideration.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
GERD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board notes that, in his June 2006 NOD, the Veteran 
limited his claim to one for a 10 percent rating for GERD, 
as, he specifically stated that a 10 percent rating would 
satisfy him.  As such, the 10 percent rating assigned 
represents a full grant of the benefit sought as of November 
18, 2008.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (a 
veteran is presumed to be seeking the maximum possible rating 
unless he indicates otherwise).  However, because the Veteran 
has not been granted a 10 percent rating prior to November 
18, 2008, the claim for a higher initial rating for the 
period prior to that date remains viable on appeal (hence, 
the Board's characterization of the matter on appeal, as 
reflected on the title page).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.   The pertinent evidence prior to November 18, 2008 simply 
does not support a finding that the Veteran's GERD was 
manifested by two or more symptoms of dysphagia, pyrosis, 
regurgitation, or substernal, arm, or shoulder pain.  


CONCLUSION OF LAW

The criteria for an initial rating, compensable rating for 
GERD, prior to November 18, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 
4.20, 4.27, 4.31, 4.114, Diagnostic Code 7346 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in June 2006 and June 2008 post-rating 
letters, the RO/AMC provided notice to the Veteran regarding 
what information and evidence was needed to substantiate his 
claim for a higher rating for service-connected GERD.  These 
letters also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  These 
letters also requested that the Veteran submit any pertinent 
evidence in his possession (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 in effect prior to May 30, 
2008).  These letters provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman. 

After issuance of the foregoing notice, and opportunity for 
the Veteran to respond, the January 2009 SSOC reflects 
readjudication of the claim for a higher initial rating.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the above-described notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the reports of 
October 2005, November 2006, and November 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's April 2008 
hearing, along with various written statements provided by 
the Veteran and by his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
notes that, in the May 2008 remand, the Board requested that 
the RO obtain all pertinent outstanding records.  Towards 
that end, the Board instructed the RO to specifically request 
that the Veteran provide authorization to enable it to obtain 
records of treatment for GERD from his private physician, as 
he had described treatment for GERD by a private physician 
during the April 2008 hearing.  The June 2008 VCAA letter 
specifically informed the Veteran that, if he received 
medical treatment from a private physician or hospital, he 
should complete an enclosed VA Form 21-4142 (Authorization 
for Release of Information).  VA Forms 21-4142 were enclosed 
with this letter.  In an April 2008 letter, received in May 
2008, Dr. Walker stated that the Veteran had requested a 
statement regarding his initial treatment of GERD, and 
reported that he had treated the Veteran for GERD since May 
2, 2006.  However, no VA Form 21-4142 pertaining to private 
treatment for GERD, to include by Dr. Walker, has been 
submitted by the Veteran.  

As, under these circumstances, the RO has accomplished the 
requested action to the extent possible, but without 
appropriate authorization, is  unable to obtain any 
outstanding medical records, no further RO action in this 
regard is warranted.  The Board also notes that, in an April 
2009 Informal Hearing Presentation, the Veteran's 
representative noted that RO had complied with the Board's 
prior remand. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

In the February 2006 rating decision on appeal, the RO 
granted service connection and assigned an initial, 
noncompensable (0 percent) rating for GERD, pursuant to 
Diagnostic Codes7399-7346, effective December 1, 2005 
(reflecting evaluation of the disability, by analogy, to 
hiatal hernia).  See 38 C.F.R. §§ 4.20, 4.27, 4.114, 
Diagnostic Code 7346.  

Pursuant to Diagnostic Code 7346, a 60 percent rating is 
warranted for hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptoms combinations productive of severe 
impairment of health.  A 30 percent rating is warranted for 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted for hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirement for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for an initial, compensable 
rating for the Veteran's service-connected GERD, were not at 
any time during the period from the December 1, 2005 
effective date of the grant of service connection through 
November 18, 2008.  

Service treatment records reflect diagnoses of and treatment 
for GERD.  In March 2005, the Veteran complained of burping, 
intermittent chest pain with swallowing, and regurgitation 
with coughing which woke him up at night.  He reported that 
this had been going on for one year, and the physician noted 
that the Veteran had been on Prevacid for two months with 
some mild improvement.  The impression was GERD with some 
solid food dysphagia and improvement with Prevacid.  The plan 
included increasing the Prevacid dosage.  The assessment 
following treatment in May 2005 was GERD, esophageal 
dysphagia.  A May 2005 upper GI endoscopy revealed a normal 
stomach and esophagus.  Both the esophagus and stomach were 
again normal on upper GI endoscopy in June 2005.  The 
diagnoses on retirement examination in August 2005 included 
acid reflux; however, in his report of medical history given 
on the date of retirement examination, the Veteran reported 
that he did not currently have, nor had he ever had, frequent 
indigestion, heartburn ,or stomach or intestinal trouble.  

In his September 2005 claim for service connection, the 
Veteran indicated that he had acid reflux and was on 
medications.  On VA examination in October 2005, the Veteran 
described recurrent heartburn, intermittently, during the 
previous two years, which he self-treated with Zantac.  He 
stated that Zantac helped.  He added that, for the previous 
eight to ten months, he had been prescribed Prevacid, which 
completely relieved his symptoms.  The pertinent diagnosis 
was GERD, well-controlled on medications.  

Records of VA treatment from January 2006 to May 2008 reflect 
that, while GERD was noted during system review on Combat 
Veterans Physical Examination in January 2006, the Veteran 
reported that he did not have any problems with chronic 
diarrhea or gastrointestinal complaints since serving in the 
area of conflict.  During VA treatment in October 2007, the 
Veteran described mild nausea.  During primary care treatment 
in February 2008, he reported that he felt fine.  These VA 
treatment records indicate that the Veteran's non-VA 
medications included non-VA brand Lansoprazole.  

On VA examination in November 2006, the Veteran reported that 
he had no reflux symptoms as long as he took Prilosec.  He 
added that there was no nausea or vomiting, burning, 
dysphagia, pyrosis, regurgitation or substernal, arm, or 
shoulder pain.  Examination of the abdomen revealed 
normoactive bowel sounds with no hepatic or splenic 
enlargement.  The pertinent impression was GERD, very well 
controlled on current medical regimen.  

During the April 2008 hearing, the Veteran reported that the 
statement included in the November 2006 VA examination 
report, that he did not have any symptoms of reflux disease 
was not accurate and, in fact, he had experienced symptoms of 
reflux disease for years.  He indicated that he had problems 
swallowing, especially when eating and drinking, and with 
regurgitation, as well as pains in his neck and chest area.  
He commented that he believed his health had been somewhat 
impaired by these conditions.  The Veteran added that he had 
mentioned at least some of these symptoms to the VA examiner 
in November 2006, and that the statement that his symptoms 
were very well controlled on current medical regimen with no 
symptoms was not true.  The Veteran added that his symptoms 
had become worse, and his medication had been changed from 
Prilosec to Nexium, reportedly, a stronger medication, six 
months earlier.  He reported that he received treatment for 
GERD from a private doctor, and that he believed records of 
this treatment would disprove the findings in the November 
2006 VA examination.  His representative indicated that he 
would obtain that evidence.  

In an April 2008 letter, received in May 2008, the Veteran's 
private physician, Dr. Walker indicated that he had treated 
the Veteran for GERD since May 2, 2006, but .  

On November 18, 2008 VA examination-which formed the basis 
for the 10 percent rating assigned-the examiner acknowledged 
review of the claims file, and commented that he had also 
evaluated the Veteran in November 2006.  The examiner stated 
that, during the November 2006 examination, the Veteran had 
reported that, as long as he stays on Prilosec, he had no 
symptoms at all.  The Veteran reported that he currently took 
Nexium twice a day, and described epigastric burning every 
day post-prandially and/or when recumbent, felt regurgitation 
two to three times a week, and had a lot of eruktation.  He 
denied nausea or vomiting, dysphagia, anorexia, weight loss, 
melena, substernal pain, left arm pain, shoulder pain, or 
significant activity impairment.  

As indicated, the objective medical evidence during the 
period from December 1, 2005 through November 17, 2008  
simply does not demonstrate GERD with two or more symptoms of 
dysphagia, pyrosis, regurgitation, or substernal, arm, or 
shoulder pain.  The Board notes that the Veteran is competent 
to report his symptoms of dysphagia, regurgitation, and chest 
pain, as described during the April 2008 hearing.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91- 93 (1995).  However, 
while the Veteran reported in April 2008 that he had been 
having symptoms regarding GERD, and had described those 
symptoms during the November 2006 VA examination, the 
physician who examined the Veteran on that date reiterated in 
his November 2008 VA examination report that, in November 
2006, the Veteran had denied any symptoms of GERD as long as 
he stayed on Prilosec.  Notably, the Veteran had previously 
reported, during the October 2005 VA examination, that his 
symptoms were completely relieved with Prevacid.  

Significantly, records of VA treatment from January 2006 to 
May 2008 are negative for complaints regarding dysphagia, 
pyrosis, regurgitation, or substernal, arm, or shoulder pain 
in regard to service-connected GERD.  Rather, the Veteran 
denied gastrointestinal problems in January 2006 and 
indicated that he felt fine during treatment in February 
2008.  The Board finds the Veteran's contemporaneous self-
report of symptoms, or lack thereof, to be most probative in 
this case.  

While the Veteran reported that he received private treatment 
for GERD which would disprove the findings in the November 
2006 VA examination report, as discussed above, the Veteran 
has not submitted the necessary release to enable VA to 
obtain these treatment records, despite the fact that the 
claim was previously remanded, in part, for that very 
purpose.  The Board emphasizes that the duty to assist is not 
a one way street.  See, e.g., Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Based on the evidence of record, the Board must conclude 
that, for the period prior to November 18, 2008, the 
pertinent evidence simply does not support a finding that the 
Veteran's was manifested by  two or more symptoms of 
dysphagia, pyrosis, regurgitation, or substernal, arm, or 
shoulder pain, as required for an initial 10 percent 
schedular rating under Diagnostic Code 7346.  

Additionally, the Board finds that there is no showing that 
at any point prior to November 18, 2008, the Veteran's 
service-connected GERD reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the October 2006 SOC and discussed in 
the January 2009 SSOC).  In this regard, the Board notes that 
the disability was not objectively shown to markedly 
interfere with employment[;;rather, VA treatment records 
during the period in question reflect that the Veteran was 
currently employed full-time.  The disability also was not 
shown to warrant any-let, alone, frequent-hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, for the period in 
question, the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, there is no basis for staged 
rating of GERD, pursuant to Fenderson, and the claim for an 
initial, compensable rating for the disability must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment any higher rating prior to November 18, 
2008, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).




ORDER

An initial, compensable rating for GERD, prior to November 
18, 2008, is denied.  



____________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


